[Cite as State v. Wiesler, 2019-Ohio-3826.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.       19CA0014-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ZACHARY M. WIESLER                                   MEDINA MUNICIPAL COURT
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   18 TRC 06926

                                  DECISION AND JOURNAL ENTRY

Dated: September 23, 2019



        HENSAL, Judge.

        {¶1}     Zachary Wiesler appeals his sentence from the Medina Municipal Court. This

Court affirms.

                                                I.

        {¶2}     Mr. Wiesler pleaded no contest to operating a vehicle under the influence of

alcohol (“OVI”) in violation of Revised Code Section 4511.19(A)(1)(a), and driving under an

OVI suspension in violation of Section 4510.14, both misdemeanor offenses. The trial court

found Mr. Wiesler guilty, and the matter proceeded to sentencing. At the sentencing hearing, the

trial court noted three times that this was a “second in ten” offense, but also noted that this was

Mr. Wiesler’s “third OVI conviction in three years.” It then sentenced him to 180 days of

incarceration for the OVI conviction, and three days of mandatory jail time for the driving-

under-an-OVI-suspension conviction. It ordered those sentences to run consecutively for a total

of 183 days, and suspended 150 of those days for a total of 33 days of incarceration. It noted that
                                                 2


the 33 days in jail would “cover the ten mandatory days that are associated with the second in ten

offense.” Mr. Wiesler now appeals his sentence, raising two assignments of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE COURT ERRED BY RELYING ON INFORMATION NOT CONTAINED
       WITHIN THE RECORD AT SENTENCING AND FASHIONED AN
       IMPROPER SENTENCE.

       {¶3}    In his first assignment of error, Mr. Wiesler argues that the trial court erred by

relying on information not contained within the record when fashioning its sentence. More

specifically, he argues that the trial court considered a third OVI offense, the details of which

were not contained within the record, and sentenced him as if this was a third-in-ten offense,

rather than a second-in-ten offense. Upon review of the record, this Court disagrees.

       {¶4}    “We review the trial court’s misdemeanor sentence for an abuse of discretion.”

State v. Carney, 9th Dist. Lorain No. 14CA010706, 2016-Ohio-2684, ¶ 9.               “An abuse of

discretion implies that the court’s decision is arbitrary, unreasonable, or unconscionable.” Id.,

citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). “When a misdemeanor sentence

is imposed within the statutory limits, a reviewing court will presume the trial judge followed the

statutes, unless there is evidence to the contrary.” State v. Jones, 6th Dist. Lucas No. L-16-1014,

2017-Ohio-413, ¶ 9.

       {¶5}    Section 4511.19 governs OVIs and provides, in part, that a defendant who pleads

guilty to or is convicted of a second OVI offense within ten years of the first offense is subject to

“a mandatory jail term of ten consecutive days.” R.C. 4511.19(G)(1)(b)(i). It further provides

that the trial court “may impose a jail term in addition to the ten-day mandatory jail term[,]” and

that the “cumulative jail term imposed for the offense shall not exceed six months.”
                                                 3


       {¶6}    Here, the trial court stated at least three times that this was a “second in ten”

offense. It sentenced Mr. Wiesler to 180 days for that offense, and indicated that he would serve

33 days in jail, ten of which would “cover the ten mandatory days that are associated with the

second in ten offense.” Despite mentioning that Mr. Wiesler had committed a third OVI offense,

nothing in the record indicates that the trial court relied upon that offense at sentencing. Even if

it did, Mr. Wiesler has not properly developed an argument in that regard. See App.R. 16(A)(7).

Mr. Wiesler’s sentence comports with the statute governing second-in-ten offenses. See R.C.

4511.19(G)(1)(b)(i). Accordingly, Mr. Wiesler’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       THE COURT ERRED BY ORDERING A CUMULATIVE SENTENCE OF 183
       DAYS CONTRARY TO O.R.C. 4510.14.

       {¶7}    In his second assignment of error, Mr. Wiesler argues that the trial court erred by

sentencing him to 183 days of incarceration because that sentence exceeds the maximum

sentence for violations of Section 4510.14. This Court disagrees.

       {¶8}    We apply the same standard of review set forth in the preceding assignment of

error, and note that “[j]udges have no inherent power to create sentences.” State v. Fischer, 128

Ohio St.3d 92, 2010-Ohio-6238, ¶ 22. “Rather, judges are duty-bound to apply sentencing laws

as they are written.” Id. When a trial court’s sentence is outside the permissible statutory range,

the sentence is contrary to law. See State v. Stump, 8th Dist. Cuyahoga No. 103109, 2016-Ohio-

2723, ¶ 16

       {¶9}    Section 4510.14 governs driving under an OVI suspension, and provides, in part,

that a person convicted thereunder shall be sentenced to “[a] mandatory jail term of three

consecutive days.” R.C. 4510.14(B)(1)(a). It further provides that “[i]f the court imposes a

mandatory three-day jail term under this division, the court may impose a jail term in addition to
                                                 4


that term, provided that in no case shall the cumulative jail term imposed for the offense exceed

six months.” Id.

       {¶10} As previously noted, Mr. Wiesler argues that his cumulative sentence of 183 days

is contrary to the driving-under-an-OVI-suspension statute because it exceeds 180 days. His

argument is misplaced. The trial court sentenced Mr. Wiesler to 180 days of incarceration for his

OVI conviction, not for his driving-under-an-OVI-suspension conviction.               See R.C.

4511.19(G)(1)(b)(i) (providing that the cumulative jail term for a second-in-ten OVI offense

“shall not exceed six months.”). It then sentenced him to three days of mandatory jail time for

the driving-under-an-OVI-suspension conviction, which it ran consecutively to the 180 days of

incarceration for the OVI conviction. The trial court’s three-day sentence for the driving-under-

an-OVI-suspension offense, therefore, complied with the statute and did not exceed the statutory

maximum. R.C. 4510.14(B)(1)(a). Mr. Wiesler’s second assignment of error is overruled.

                                                III.

       {¶11} Mr. Wiesler’s assignments of error are overruled. The judgment of the Medina

Municipal Court is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                5


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

SEAN C. BUCHANAN, Attorney at Law, for Appellant.

GREGORY HUBER and ROBERT B. CAMPBELL, Prosecuting Attorneys, for Appellee.